
	
		III
		109th CONGRESS
		2d Session
		S. RES. 497
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2006
			Mr. Specter (for
			 himself, Mr. Leahy, and
			 Mr. Hatch) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Edward Roy Becker,
		  Chief Judge of the Court of Appeals for the 3rd Circuit.
	
	
		Whereas Edward Roy Becker was born on May 4, 1933, in
			 Philadelphia, Pennsylvania;
		Whereas Edward Roy Becker enjoyed an extraordinary career
			 as a leading jurist in the United States;
		Whereas Edward Roy Becker graduated Phi Beta Kappa from
			 the University of Pennsylvania in 1954 and received his law degree from Yale
			 Law School in 1957 with academic distinction;
		Whereas, following his graduation from law school, Edward
			 Roy Becker managed a distinguished law practice at the partnership of Becker,
			 Becker, and Fryman with his father and brother-in-law;
		Whereas Edward Roy Becker was active in politics, and
			 followed his father as a Republican committeeman;
		Whereas, at the age of 37, Edward Roy Becker was appointed
			 to the United States District Court for the Eastern District of Pennsylvania in
			 1970, was then elevated to the Court of Appeals for the 3rd Circuit in 1982,
			 was Chief Judge of the Court of Appeals for the 3rd Circuit from February 1998
			 until May 2003, and served as a Senior Judge until his passing on May 19,
			 2006;
		Whereas, while serving as Chief Judge of the Court of
			 Appeals for the 3rd Circuit, Edward Roy Becker authored many innovative and
			 important opinions;
		Whereas, in 2002, Edward Roy Becker received the coveted
			 Edward J. Devitt Distinguished Service to Justice Award after being selected as
			 the most distinguished Article III Judge in the United States whose
			 career has been exemplary, measured by [his] significant contributions to the
			 administration of justice, the advancement of the rule of law, and the
			 improvement of society as a whole;
		Whereas, among his landmark decisions, the Supreme Court
			 adopted 3 opinions rendered by Edward Roy Becker relating to cutting-edge
			 issues, including the reliability of scientific evidence, the rationale of
			 class action certification, and the standards of review relating to the
			 Employee Retirement Income Security Act;
		Whereas the University of Chicago Law Review has
			 consistently recognized Edward Roy Becker as among the 3 circuit judges who are
			 most often cited by the Supreme Court;
		Whereas Edward Roy Becker handed down approximately 2,000
			 judicial opinions;
		Whereas Edward Roy Becker devoted countless hours and a
			 tremendous amount of effort for almost 3 years as an assistant to the Senate in
			 drafting asbestos reform legislation, writing most of S. 852 (109th Congress)
			 (commonly referred to as the Fairness in Asbestos Injury Resolution Act
			 of 2005), and holding over 50 meetings in Washington, D.C., with
			 stakeholders and Senators;
		Whereas President George W. Bush inscribed a tribute to
			 Edward Roy Becker on the face of S. 852 (109th Congress) by designating it as
			 the Becker Bill; and
		Whereas Edward Roy Becker undertook that arduous extra
			 assignment in addition to his judicial duties, all while undergoing treatment
			 for prostate cancer: Now, therefore, be it
		
	
		That the Senate—
			(a)honors the life
			 and accomplishments of Edward Roy Becker; and
			(b)extends its
			 condolences to the family and friends of Edward Roy Becker.
			
